Citation Nr: 1826939	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-29 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis barbae.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral otalgia earaches.

4.  Entitlement to an increased evaluation for a left ankle sprain, to include an evaluation in excess of 10 percent prior to March 31, 2017, and an evaluation in excess of 20 percent thereafter.  

5.  Entitlement to an evaluation in excess of 10 percent for a left knee strain with meniscal tear secondary to the service-connected disability of a left ankle sprain.  

6.  Entitlement to an increased evaluation for a right knee disability, status post-meniscectomy with bursitis and arthritis, to include an evaluation in excess of 20 percent prior to March 31, 2017, and an evaluation in excess of 10 percent thereafter.    

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty with the United States Army from August 1981 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In June 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

Also in June 2017, the Veteran submitted a statement in support requesting to withdraw his claim of entitlement to increased evaluations for a left ankle sprain, left knee strain, and right knee status post meniscectomy with bursitis and arthritis.  The request was confirmed in subsequent email correspondence provided by the Veteran's representative.  As such, the aforementioned issues are no longer before the Board on appeal and will not be addressed in this decision.  
FINDINGS OF FACT

1.  At his June 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to an evaluation in excess of 10 percent disabling for a left ankle sprain prior to March 31, 2017, and in excess of 20 percent disabling for a left ankle sprain thereafter.  

2.  At his June 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to an evaluation in excess of 10 percent disabling for left knee strain with meniscal tear secondary to the service connected disability of left ankle sprain.

3.  At his June 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to an evaluation in excess of 20 percent disabling for right knee status post meniscectomy with bursitis and arthritis prior to March 31, 2017.

4.  At his June 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to an evaluation in excess of 10 percent disabling for right knee status post meniscectomy with bursitis and arthritis after March 31, 2017.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeals for entitlement to an increased evaluation left ankle sprain, left knee strain, and right knee status post meniscectomy with bursitis and arthritis have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204  (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (2017).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by a veteran or by his or her authorized representative. Id. 

At his June 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issues of entitlement to an evaluation in excess of 10 percent disabling for left ankle sprain prior to March 31, 2017, and in excess of 20 percent disabling for left ankle sprain thereafter, entitlement to an evaluation in excess of 10 percent disabling for left knee strain with meniscal tear secondary to the service connected disability of left ankle sprain, entitlement to an evaluation in excess of 20 percent disabling for right knee status post meniscectomy with bursitis and arthritis prior to March 31, 2017, and entitlement to an evaluation in excess of 10 percent disabling for right knee status post meniscectomy with bursitis and arthritis after March 31, 2017.  As to these issues there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

The claim of entitlement to an increased evaluation for a left ankle sprain is dismissed.  

The claim of entitlement to an increased evaluation for a left knee sprain is dismissed.  

The claim of entitlement to an increased evaluation for a right knee disability, status post-meniscectomy with bursitis and arthritis is dismissed.  
The appeal of the Veteran's claims of entitlement to an increased evaluation for a 

REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

Bilateral hearing loss

The Veteran contends that he is entitled to service connection for bilateral hearing loss as due to hazardous noise exposure in service.

Review of the Veteran's service treatment records (STRs) does not reveal any complaints of bilateral hearing loss or related treatment during active military service.  At induction in June 1981, audiogram results reveal evidence of reduced hearing - however, the Veteran was deemed qualified for service and no diagnosed hearing loss was noted.  The Veteran declined a separation examination in May 1987.

According to military personnel records, the Veteran worked as an equipment records and parts specialist and equipment maintenance clerk in service.  In a June 2012 lay statement, he reported serving in the infantry artillery tanker unit.  Post service, the Veteran worked as a truck driver.

Review of the record reveals that the Veteran was afforded multiple VA examinations to assess the nature and etiology of his bilateral hearing loss.  

On the authorized audiological evaluation in March 2013, pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
25
25
35
LEFT
25
15
20
30
25

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.  The average decibel loss was 30 in the right ear and 22.5 in the left ear.

Based upon the audiological evaluation, the Veteran was diagnosed with sensorineural hearing loss in both the right and the left ear (although the Board notes that the evidence of record only supports a diagnosis of right ear).  The examiner opined that it was less likely as not that the Veteran's bilateral hearing loss was caused by or a related to active service.  In reaching the stated conclusion the examiner noted that the Veteran's hearing was within normal ranges at induction and reported exposure to high levels of noise.  The opinion referenced a functional impact as sleep disturbance, earaches, and trouble communicating in conversations requiring frequent repetition. The examiner also concluded that the Veteran suffered from tinnitus as due to exposure to loud noise.  

In January 2014, pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
25
25
LEFT
20
20
20
25
25

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.  The average dB loss was 25 in the right ear and 23 in the left ear.

Based upon the audiological evaluation, the examiner opined that Veteran has normal hearing in both ears.  The examiner further noted that the Veteran's previously discussed hearing loss from the prior VA examination was not at least as likely as not caused by or a result of an event in military service.  In reaching the stated conclusion, the examiner noted a review of audiograms conducted at enlistment and during service.  On review and in consideration of in service evaluations, the examiner opined that the Veterans did not suffer from hearing loss in service and that his tinnitus was less likely as not caused by or related to acoustic noise exposure in service.  The examiner's opinion noted that the Veteran did not have a significant threshold shift beyond normal variability while in service.  The Veteran reported functional loss as difficulty understanding speech in areas of background noise. He stated that his tinnitus began in service and has been annoying at times. 

In a subsequent examination, dated July 2014, pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
25
20
30
LEFT
45
40
40
40
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  The average decibel loss was 26 in the right ear and 38 in the left ear.

Based upon the audiological evaluation, the examiner opined that the Veteran suffers from conductive hearing loss in both ears and it is less likely than not that the condition was caused by or otherwise related to hazardous noise exposure in service.  In reaching the above referenced conclusion, the examiner noted a review of the hearing testing conducted during the Veteran's active service.  Although it was deemed reasonable that the Veteran was exposed to hazardous noise in service, audiogram testing did not reveal any significant change in hearing thresholds beyond normal variability or expected progression during service.  
While the Board acknowledges the opinions noted above, in nevertheless concludes that an addendum opinion is required.  On examination in March 2013, audiological findings revealed hearing loss in the right ear.  A subsequent evaluation in January 2014 found normal hearing in both ears, and a diagnosis of bilateral hearing loss was rendered in both ears in July 2014.

In a July 2017 video conference hearing, the Veteran testified that his hearing loss began in service and has persisted since separation.  The Board recognizes that the Veteran denied a physical examination at separation and therefore, a comparison of changes in puretone thresholds is not possible.  Nevertheless, the Veteran is competent to report on current symptoms and their onset.  Further, as the VA examinations of record all produced different results, a subsequent evaluation must be conducted to resolve the apparent conflict.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate,  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Bilateral ear aches

The Veteran contends that he is entitled to service connection for bilateral ear aches.

Review of service treatment records reveals that the Veteran complained of ear aches in service.  A screening note of acute medical care, dated June 1986, referenced the Veteran's complaints of earaches over a period of 4 days.  On examination, redness in the ear canal was noted.  Other symptoms included vertigo.  The examination reported indicated a suspicion of a viral infection and the Veteran was prescribed Dimetapp and saline gargles.  No other diagnosis was noted.  The Board notes that the Veteran declined a separation examination and there is no evidence of any other complaints of earaches in service.

Post service treatment records show that the Veteran was treated for ear aches in October 2013.  In his July 2017 hearing testimony, he reported monthly ear aches and indicated that his condition has been treated with prescription medications.  The Veteran also indicated the condition impairs his ability to sleep.  The Board notes in a recent decision by the U.S. Court of Appeals for the Federal Circuit, the Court articulated new precedent indicating that "where pain alone results in functional impairment, even if there is no identified underlying diagnosis, it can constitute a disability under 38 U.S.C. 1110 (West 2014)."  See Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018).  In light of the aforementioned precedent, consideration must be given to the Veteran's complaints of ear aches and whether the asserted pain causes functional loss.  Thus, an addendum opinion is required.

Pseudofolliculitis barbae

The Veteran contends that his pseudofolliculitis barbae was caused by or otherwise related to active service.  

The Board notes that the Veteran is an African American male.  He asserts that his pseudofolliculitis barbae developed as a result of haircuts and shaves during active service.  In a June 2017 video conference hearing, the Veteran testified that he noticed razor bumps on the back of his prior to service; however, during service the condition worsened due to requires shaving and razor cuts.  Within one year of discharge, he reportedly sought treatment from private physician.  An oral medication and cortisone shots were prescribed to treat his condition.

Review of the record shows that the Veteran has not been afforded a VA examination specifically in connection with the aforementioned claim.  Generally, VA is required to provide an examination when the evidence of record indicates that a current disorder "may be associated" with a Veteran's military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159 (c) (4) (i).  This evidentiary requirement is a low threshold.  McLendon, 20 Vet. App. at 83.  Such evidence exists and the Board finds that a VA examination and medical opinion are warranted to determine if the Veteran's diagnosed conditions were caused by or otherwise related to his active service.

Where the record before the Board contains insufficient medical information for evaluation purposes, remand may be required.  Littke v. Derwinski, 1 Vet. App. 90.





Accordingly, this matter is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the nature and etiology of his bilateral hearing loss.  The entire claims file, to include a complete copy of this REMAND and all evidence relevant to the examiner's review, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and all lay assertions, to include his July 2017 hearing testimony.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's bilateral hearing loss was caused by or otherwise related to his active service.

The physician should take into account all prior medical evidence and conclusions and specifically comment on any apparent conflicts.  The examiner's attention is called to the conflicting findings noted in the VA examinations of record.  Also, the examiner is invited to review and consider all lay statements of record.
A complete rationale must be offered for all opinions offered and if the examiner cannot offer an opinion without resorting to mere speculation, the examiner must specifically identify why this is the case and indicate what, if any, additional evidence would allow for a more conclusive decision.

2.  Schedule the Veteran for a VA examination to assess the nature and etiology of his bilateral ear aches.  The entire claims file, to include a complete copy of this REMAND and all evidence relevant to the examiner's review, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and all lay assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's ear aches were caused by or otherwise related to his active service.

The physician should take into account all prior medical evidence and conclusions and specifically comment on any apparent conflicts.  The examiner's attention is specifically called to the Veteran's complaints of symptoms in service and post-service treatment protocols.  Consideration must also be given to whether the Veteran's complaints of pain cause functional loss and comment on the resulting degree of limitation.  Also, the examiner is invited to review and consider all lay statements of record.  

A complete rationale must be offered for all opinions offered and if the examiner cannot offer an opinion without resorting to mere speculation, the examiner must specifically identify why this is the case and indicate what, if any, additional evidence would allow for a more conclusive decision.

3.  Schedule the Veteran for a VA examination to assess the nature and etiology of his pseudofolliculitis barbae.  The entire claims file, to include a complete copy of this REMAND and all evidence relevant to the examiner's review, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and all lay assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's pseudofolliculitis barbae was caused by or otherwise related to his active service.

The physician should take into account all prior medical evidence and conclusions and specifically comment on any apparent conflicts.  Also, the examiner is invited to review and consider all lay statements of record.  Lay statements as to any progression or worsening of symptoms must also be evaluated. 
 
A complete rationale must be offered for all opinions offered and if the examiner cannot offer an opinion without resorting to mere speculation, the examiner must specifically identify why this is the case and indicate what, if any, additional evidence would allow for a more conclusive decision.

4.  After completing any required development, to include as noted above, the Veteran's claims should be re-adjudicated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


